             Case 6:19-cv-00576-ADA Document 8 Filed 10/25/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 EUREKA DATABASE SOLUTIONS, LLC,

         Plaintiff,                                       Case No. 6:19-CV-00576-ADA

 v.
                                                          JURY TRIAL DEMANDED
 HAIVISION NETWORK VIDEO, INC.,

         Defendant.



      AGREED MOTION FOR EXTENSION OF TIME TO FILE AN ANSWER OR
        OTHERWISE RESPOND TO PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Haivision Network Video, Inc. (“Haivision”) and Plaintiff Eureka Database

Solutions, LLC (“Eureka”) have agreed to a 30-day extension of time for Defendant Haivision to

file an Answer or otherwise respond to Plaintiff’s Original Complaint, and hereby moves this

Court for an Order Extending the Deadline for it to File an Answer or otherwise respond to

Plaintiff’s Original Complaint until November 28, 2019. In support hereof, Haivision would

state as follows:

        1.      This lawsuit was filed on October 7, 2019. It was served on Defendant Haivision

through its registered agent on October 8, 2019. The answer would therefore be due on October

29, 2019.

        2.      Counsel for Haivision conferred with Counsel for Eureka on October 22, 2019,

and agreed to a 30-day extension of time to file an Answer or otherwise respond to Plaintiff’s

Original Complaint.


                                                1
ACTIVE 46735028v1
           Case 6:19-cv-00576-ADA Document 8 Filed 10/25/19 Page 2 of 2



        Accordingly, Defendant Haivision requests this Court extend the deadline for it to

respond to the Plaintiff’s Original Complaint by thirty (30) days until November 28, 2019.



Dated October 25, 2019                       Respectfully submitted,

                                             GREENBERG TRAURIG, LLP

                                              /s/ Janis Clements
                                             Janis Clements
                                             Texas Bar No. 04365500
                                             300 West 6th Street, Suite 2050
                                             Austin, Texas 78701
                                             Telephone: (512) 320-7200
                                             Facsimile: (512) 320-7210
                                             clementsj@gtlaw.com

                                             Attorneys for Defendant Haivision Network Video,
                                             Inc.



                             CERTIFICATE OF CONFERENCE

       Counsel for Plaintiff Eureka Database Solutions, LLC was consulted and received a voice
mail indicating to Defendant’s counsel that they would agree to a thirty (30) day extension of
time for Defendant to respond to its Complaint.

                                                    /s/ Janis Clements
                                                    Janis Clements


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, a true and correct copy of the foregoing
document was electronically filed with the Court and that counsel of record who are deemed to
have consented to electronic service are being served via the Court’s CM/ECF system.


                                                    /s/ Janis Clements
                                                    Janis Clements




                                                2
ACTIVE 46735028v1
